—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 26,, 1999, as amended by decision filed October 7, 1999, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Substantial evidence supports the determination of the Unemployment Insurance Appeal Board that claimant voluntarily left her employment as a telemarketer for an insurance agent without good cause. It is undisputed that claimant failed to report for work on May 12, 1999 or at any time thereafter and the employer’s testimony, which was credited by the Board, supports the conclusion that claimant was never fired. Further, the evidence showed that claimant made no significant effort to discuss the matter with the employer, thereby failing to take reasonable steps to protect her employment (see, Matter of Murphy [Commissioner of Labor], 264 AD2d 877; Matter of Punzalan [Commissioner of Labor], 260 AD2d 886). Any conflicting evidence presented by claimant presented a credibility issue for resolution by the Board (see, Matter of Parmeter [Commissioner of Labor], 270 AD2d 552).
Cardona, P. J., Mercure, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.